DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 9, and 16 are independent claims.
This Office Action is Non-Final.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. The IDS has been placed in the application file, and the information referred to therein has been considered as to the merits.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claim 9 with functional language italicized and generic placeholder and linking phrase in bold for claim 9:

9.  An electronic circuit coupled with an appliance, the electronic circuit comprising: 
one or more sensors adapted to detect an event associated with the appliance; 
a determination unit adapted to determine a code corresponding to the detected event; 
an audio converter adapted to convert the code to an audio signal; and 
a transmitter adapted to transmit the audio signal to a virtual assistance device communicably coupled with the appliance. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the specification that describe the corresponding structure that performs the claimed functions for claim 9 is Fig. 2 and paragraphs [0036], [0038], [0042], and [0051].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-8 and 16-20 are objected to because of the following informalities:
Claim 1 is objected to because of the following informalities:  Dash is present at the start of each claim element. MPEP 608.01(m) recites: 
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i) 
There may be plural indentations to further segregate subcombinations or related steps. In general, the printed patent copies will follow the format used but printing difficulties or expense may prevent the duplication of unduly complex claim formats.

Amend claim 1 as suggested below:
1. (Currently Amended)  A method comprising: 
[[-]] detecting an event associated with an appliance by an electronic circuit, the electronic circuit coupled with the appliance; 
[[-]] determining a code corresponding to the detected event; 
[[-]] converting the code to an audio signal; and 
[[-]] transmitting the audio signal to a virtual assistance device communicably coupled with the appliance.  
Appropriate correction is required.
Claims 2-8 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claim 8, line 3 recites “a microwave/oven”, it is unclear if this refers to a “microwave or oven”, “microwave and oven”, or “microwave oven”. Appropriate correction is required.

Claim 16 recites “A computer readable medium comprising one or more processors and a memory coupled to the one or more processors, …”.  The originally filed specification in paragraph [0053] states:
Exemplary computer readable media includes flash memory drives, digital versatile5 discs (DVDs), compact discs (CDs), floppy disks, and tape cassettes. By way of example and not limitation, computer readable media comprise computer storage media and communication media. … communication media typically embody computer readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and include any information delivery media.

Interpreting the claim language in claim 16 in light of the specification as described in paragraph [0053], it is unclear how the computer readable medium comprises a processor and memory as drives, discs, floppy disks, cassettes and communication media do not include a processor and memory?  Appropriate correction is required.
Claims 17-20 depend on claim 16 and inherit the deficiencies of claim 16.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claim 16 does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to transitory media such as signals, carrier waves, and other transitory forms of signal transmission. After review of the originally filed specification, in paragraph 0053, the specification does not positively limit the invention to non-transitory medium, the “computer readable medium” in claim 16 is thus interpreted to include a transmission type medium, and hence not within one of the four categories of patent eligible subject matter. Applicant should correct claim 16 to include the term "non-transitory" in order to ensure that the claim does not encompass signals and other transitory forms of signal transmission.
The dependent claims 17-20 inherit the deficiencies of claim 16, respectively. Therefore, the dependent claims are rejected on the same rationale as claim 16 based on their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (U.S. Publ. No. 2011/0050441 A1, cited in IDS), hereinafter Han.
Regarding claim 1, Han teaches a method comprising:
detecting an event associated with an appliance by an electronic circuit, the electronic circuit coupled with the appliance (Han, Abstract, Fig.1, Fig. 3 paragraph [0036], “When the home appliance 101 malfunctions or operates abnormally, it notifies the user of occurrence of a fault by outputting an error code through the display device 118 or outputting an alarm sound through the sound output device 160 (S1).”); 
determining a code corresponding to the detected event (Han, paragraph [0089], “The product information includes operation information including operation settings, operating state data, etc., usage information, and fault information about a faulty operation, as stated above. The product information is data consisting of a combination of 0s or 1s, which is a digital signal of a format readable by the controller 140.” Code is also taught in [0155]-[0157].); 
converting the code to an audio signal (Han, paragraph [0084], “The encoder 142 encodes the product information using a bit error correction coding scheme to protect against data loss that may occur during transmission of the product information as a sound signal over the communication network.” ); and 
 transmitting the audio signal to a virtual assistance device communicably coupled with the appliance (Han, paragraph [0112], “When the home appliance 101 emits a sound signal, the sound signal is provided to the portable terminal 80 and then transmitted to the service center 200 over the communication network. The service center 200 receives the sound signal and applies it to the diagnostic server, which then performs a fault diagnoses of the home appliance 101 based on the sound signal.”).  

Regarding claim 9, Han teaches:
an electronic circuit coupled with an appliance (Han, Abstract, Fig.1, Fig. 3 paragraph [0036], electronic circuit is “the display device 118”.  Han also teaches electronic circuit in Fig. 3 that may include display device (118), controller (140), driver (180), modulator (150), memory (145), storage device (146), sensing device 170 and so on), the electronic circuit comprising: 
one or more sensors adapted to detect an event associated with the appliance (Han, Abstract, Fig.1, Fig. 3 paragraph [0036], “When the home appliance 101 malfunctions or operates abnormally, it notifies the user of occurrence of a fault by outputting an error code through the display device 118 or outputting an alarm sound through the sound output device 160 (S1).”); 
a determination unit adapted to determine a code corresponding to the detected event (Han, paragraph [0089], “The product information includes operation information including operation settings, operating state data, etc., usage information, and fault information about a faulty operation, as stated above. The product information is data consisting of a combination of 0s or 1s, which is a digital signal of a format readable by the controller 140.” Code is also taught in [0155]-[0157].); 
an audio converter adapted to convert the code to an audio signal (Han, paragraph [0084], “The encoder 142 encodes the product information using a bit error correction coding scheme to protect against data loss that may occur during transmission of the product information as a sound signal over the communication network.” ); and 
a transmitter adapted to transmit the audio signal to a virtual assistance device communicably coupled with the appliance (Han, paragraph [0112], “When the home appliance 101 emits a sound signal, the sound signal is provided to the portable terminal 80 and then transmitted to the service center 200 over the communication network. The service center 200 receives the sound signal and applies it to the diagnostic server, which then performs a fault diagnoses of the home appliance 101 based on the sound signal.”). 

Regarding claim 16, Han teaches: 
a computer readable medium (Han, Fig. 3, memory (145), storage device (146), paragraph [0062])
comprising one or more processors and a memory coupled to the one or more processors (Han, Fig. 3, paragraph [0062], controller 140 is a processor that is coupled to memory 145), 
the memory storing instructions executed by the one or more processors (Han, paragraph [0064], [0066]-[0073] teaches execution of instructions and data. Also see paragraphs [0075]-[0082] discussing execution of diagnosis program steps by main controller.), the one or more processors configured to: 
detect an event associated with an appliance by an electronic circuit, the electronic circuit coupled with the appliance (Han, Abstract, Fig.1, Fig. 3 paragraph [0036], “When the home appliance 101 malfunctions or operates abnormally, it notifies the user of occurrence of a fault by outputting an error code through the display device 118 or outputting an alarm sound through the sound output device 160 (S1).”); 
determine a code corresponding to the detected event (Han, paragraph [0089], “The product information includes operation information including operation settings, operating state data, etc., usage information, and fault information about a faulty operation, as stated above. The product information is data consisting of a combination of 0s or 1s, which is a digital signal of a format readable by the controller 140.” Code is also taught in [0155]-[0157].); 
convert the code to an audio signal (Han, paragraph [0084], “The encoder 142 encodes the product information using a bit error correction coding scheme to protect against data loss that may occur during transmission of the product information as a sound signal over the communication network.” ); and 
transmit the audio signal to a virtual assistance device communicably coupled with the appliance (Han, paragraph [0112], “When the home appliance 101 emits a sound signal, the sound signal is provided to the portable terminal 80 and then transmitted to the service center 200 over the communication network. The service center 200 receives the sound signal and applies it to the diagnostic server, which then performs a fault diagnoses of the home appliance 101 based on the sound signal.”). 

Regarding dependent claims 2, 10, and 17, Han teaches wherein the event corresponds to a diagnostic information, an error or an alert related to the appliance (Han, Abstract, Fig.1, Fig. 3 paragraph [0036], “When the home appliance 101 malfunctions or operates abnormally, it notifies the user of occurrence of a fault by outputting an error code through the display device 118 or outputting an alarm sound through the sound output device 160 (S1).” Also see paragraphs [0155]-[0157].).  

Regarding dependent claims 3, 11, and 18, Han teaches wherein the event is associated with one or more components of the appliance (Han, paragraphs [0155]-[0157] “door malfunction …switch sensor …motor …”).  

Regarding dependent claims 4, 12, and 19, Han teaches wherein the code corresponding to the detected event is pre-configured in the appliance (Han, Table 1,  “Error code”, paragraphs [0155]-[0168]).  

Regarding dependent claims 5, 13, and 20, Han teaches wherein the code corresponding to the detected event is a textual code, the textual code comprises an alpha-numeric code, a number code, or an alphabetical code (Han, Table 1, paragraphs [0155]-[0168]).  

Regarding dependent claims 6 and 14, Han teaches wherein the virtual assistance device transmits a message to a service provider based on the audio signal (Han, Figs. 1 and 4, paragraph[0112], [0113]).  

Regarding dependent claims 7 and 15, Han teaches  wherein the appliance is a home appliance (Han, Abstract, Fig. 1, Fig. 2 washing machine is home appliance).  

Regarding dependent claim 8, Han teaches wherein the home appliance is an air conditioner unit, a coffee machine, a washing machine, a geyser, a television, a microwave/oven or a refrigerator (Han, Abstract, Fig. 1, Fig. 2 show washing machine, home appliances are discussed throughout Han. Han in paragraph [0045] teaches different home appliances “that the present invention is applicable to all home appliances including TVs, air conditioners, refrigerators, electric rice cookers, and microwave ovens.”).  


Conclusion
The prior art made of record that are not relied upon are considered pertinent to Applicants’ disclosure.  
Hyung Sang Kim (EPO Patent Publication No. EP2661019 A2, cited in IDS) teaches signal sound received through a microphone is recorded according to a selection of a recording menu.  Product information is extracted from the recorded signal sound for signal processing. A diagnosis is performed based on the extracted product information.  A result of performing the diagnosis is displayed through the display unit.
Mansfield et al (U.S. Patent Publn. No. 2017/0004508 A1) teaches an automated event management system for smart appliances residing at locations of owners and communicatively connected to respective smart-appliance event-reporting platforms includes a service response platform and an enterprise resource platform. The service response platform receives appliance event messages from respective ones of the smart appliances and normalizes them into outbound service call requests having a standardized format and determines an appropriate responsive action to the outbound service call request by accessing data including past information and performing a triage to determine root failures. 

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114